— Judgment, Supreme Court, New York County (Edwards, J.), entered on December 12, 1983, granting defendants’ motion for summary judgment dismissing the complaint on the grounds, inter alia, of forum non conveniens, affirmed for the reasons stated by David H. Edwards, J., at Special Term, with costs. The appeal from the order of said court entered on November 14, 1983 is dismissed as having been subsumed in the appeal from the aforesaid judgment, without costs or disbursements. Concur — Murphy, P. J., Fein and Milonas, JJ.